BYRD, J.
1. At the maturity of the bill, the appellee being a resident of the State of Florida, notice of the dishonor of the bill was properly sent by post to the drawer, according to the law merchant. No usage or custom of the bank was necessary to be established to authorize the mode in which the notice was sent.— Gindrat v. The Merchant’s Bank of Augusta, 7 Ala. 324.
The evidence which was admitted against the objection of the appellant, was merely redundant, and could not have affected the rights of either party. Its admission was, therefore, at most, erroneous without being injurious. Bishop v. Blair, 36 Ala. 80.
2. The appellant asked two charges which were refused. The court committed no error in its refusal to give them.
It results that the judgment of the court must be affirmed.